Adams, Judge,
delivered the opinion of the court.
This was an indictment under the statute concerning false pretenses. A demurrer was sustained to the indictment, but no final judgment was rendered on the demurrer. In*107stead of rendering final judgment the court ordered the defendant into custody to abide the further action of the grand jury then in session.
There being no final judgment, the appeal will be dismissed. (See State vs. Gregory, 38 Mo., 501 ; 2 W. S., 1114, § 14; State vs. Martindale, 51 Mo., decided February Term, 1873.)
Appeal dismissed.
The other judges concur.
THE END OK KEBRUARY TEEM 1873, AT ST. JOSEPH.
*108OASES ARGUED AND DETERMINED IN THE SUPREME COURT OF THE -STATE OF MISSOURI. MARCH TERM, 18*73, AT ST. LOUIS.